 In the Matter Of SWIFT & COMPANY, OPERATING UNDER THE, TRADENAME AND STYLE OF WHITE PROVISION COMPANYandLOCAL UNIONNo. 108, UNITED PACKINGHOUSE WORKERS OF AMERICA, OF 'PACK-INGHOUSEWORKERS ORGANIZING COMMITTEE, C. I. O.In the Matter Of SWIFT & COMPANY, OPERATING UNDER THE TRADENAME AND STYLE OF WHITE PROVISION COMPANYandLOCAL UNIONNo. 108, UNITED PACKINGHOUSE WORKERS OF AMERICA, OF PACK-INGHOUSE WORKERS ORGANIZING COMMITTEE, C. I. O.Cases Nos. R-1856 and C-1772SUPPLEMENTAL DECISIONANDORDERDecember 9, 1941On June 6, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of ElectionPur-suant to the Direction of Election, an election by secret ballot wasconducted on June 19, 1940, under the direction and supervision oftheRegional Director for the Tenth Region (Atlanta, Georgia).On June 21, 1940, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, issued'and duly served upon the parties.his Election Report.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible_______________________________________ 344Total ballots cast___________________________________________ 313Total ballots cast for Local Union No 108, United Packing-house Workers of America, of Packinghouse Workers Organ-izing Committee, C. I. 0___________________________________ 135Total ballots cast against Local Union No. 108, United Packing-house Workers of America, of Packinghouse Workers Organ-izing Committee, C. I. 0_________________________________ 172Total number of challenged ballots__________________________6Total number of void ballots________________________________0Total number of blank ballots____________________________0--1 24 N. L R B 42737 N. L. R B , No 66400 SWIFT & COMPANY401On June 24 and June 27, 1940, respectively, Local Union No. 108,United Packinghouse Workers of America, of Packinghouse Work-ers Organizing - Committee, C. I. 0., herein called the Union, filedwith the Regional Director objections to the Election Report, andrequested that a hearing be held on.the objections.The objectionsalleged in substance that Swift & Company, operating under thetrade name and style of White Provision Company, herein, calledthe Company; through its foremen and confidential employees, had,prior to and on the date of the election, interfered with, intimidated,and coerced its, employees in the exercise of their right to selectrepresentatives of their own choosing.. On July 24, 1940, theRegional Director filed a Report on Objections in which he recitedthat certain coercive acts had been committed by supervisory em-ployees and a confidential employee of the Company in connectionwith the election.The Company, on July 26, 1940, filed exceptionsto the Report on Objections.On August 28, 1940, the Union filed charges with the RegionalDirector, alleging that the Company had interfered with, restrained,and- coerced its employees in the respects recited by the RegionalDirector in his Report on Objections, and in other respects.The Board, after considering the Election Report, the objectionsto the Election Report, the Report on Objections, and the exceptionsfiled by the Company, found that the objections presented substantialand material issues with respect to the conduct of the ballot., OnSeptember 13, 1940, the Board directed that a hearing be held onthe objections and that the representation -proceeding (Case No.R-1856) be consolidated with 'the proceeding relating to the allegedunfair labor practices (Case No. C-1772).Upon amended charges filed by the Union the Board, by itsRegional Director, on October 14, 1940, issued its complaint againstthe Company alleging that the Company had engaged in and wasengaging in unfair labor practices within the meaning of Section 8(1) and Section 2 (6) and (7) of the Act.Pursuant to notice, a hearing was held upon the complaint andthe objections to the election report at Atlanta, Georgia, on November12 and 13, 1940, before R. N. Denham, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board, the Com-pany, and the Union were represented either by counsel or by anofficial representative and participated in the hearing.Full oppor-tunity was afforded all parties to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issuesraised by the objections to the Election Report and the complaint.On December 31, 1940, the Trial, Examiner issued his IntermediateReport, copies of which were duly,served upon the Company and theUnion.He found that the Company, through one of its foremen, 402DECISIONS OF NATIONAL LABOR', RELATIONS BOARDhad, prior to the'election; advised several employees against belongingto or voting for the Union, told one employee' that if there hadto be a union in the plant, that the Company would prefer the Ameri=can Federation of Labor to the Congress of Industrial Organizations,with which the Union as affiliated, and asked another employeewhether he had joined the Union;' and that by the foregoing acts theCompany had interfered with, restrained, and coerced its employeeswithin the meaning of Section 8 (1) of the Act.He, found that theCompany had- not engaged in the other. unfair labor practices allegedin the complaint.He recommended that the Company cease anddesist from engaging in the unfair labor practices found and that itpost appropriate notices.No exceptions to the Intermediate Reportwere filed by the Company or the Union.On March 27, 1941, the Company filed w ith the Regional Directorits report setting forth the manner in which it had complied with theTrialExaminer's Intermediate Report.The Company has fullycomplied with the recommendations of the Trial Examiner by postingnotices as required and for the period of time recommended by theTrial Examiner.Since the Company has fully complied with the recommendationsof the Trial Examiner, it is not necessary for us to make findings offact, conclusions of law, or an order based on such recommendations.2Under the circumstances of this case, we find that the policies of theAct will best be effectuated by dismissing the petition for investigationand certification of representatives of employees of the Company,without prejudice.3ORDERBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY ORDEREDthat the petition for investigation and certifica-tion of representatives of employees of Swift & Company, operatingunder the trade name and style of White Provision Company, Atlanta,Georgia, filed by Local Union No. 108, United Packinghouse Workersof America, of Packinghouse Workers Organizing Committee, C. I. 0.,be, and it hereby is, dismissed without prejudice.2Article II, Section 35, of National Labor Relations Board Rules and Regulations-Series 2. as amendeda Since the unfair labor practices alleged in the objections to the Election Report weretie<ated by the Trial Examiner in his Intermediate Report and the Company has compliedwith theiecoinmendations made by the Trial Examiner in his Intermediate Report andin viewof oui disposition of the representation proceeding above. there is no necessity forfindings on the merits of the objections or for an order vacating the election.